DLD-184                                             NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                          ___________

                               No. 13-1205
                               ___________

                            DONNA M. HILL,
                                      Appellant

                                     v.

                  JAMES BARNACLE; STEVEN GUNT;
               DAVID CLOSE; KENNETH HOLLIBAUGH;
              CAPTAIN BRUMBAUGH; HEATHER MOORE
                ____________________________________

              On Appeal from the United States District Court
                 for the Western District of Pennsylvania
                       (D.C. Civil No. 2:12-cv-01145)
               District Judge: Honorable Robert C. Mitchell
               ____________________________________

                  Submitted for Possible Summary Action
             Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                April 4, 2013

          Before: AMBRO, SMITH and CHAGARES, Circuit Judges

                      (Opinion filed: April 25, 2013)
                               _________

                                OPINION
                                _________
PER CURIAM

      Pro se appellant Donna M. Hill appeals the District Court’s order dismissing her

complaint under Rule 12(b)(6) of the Federal Rules of Civil Procedure. We have jurisdiction

pursuant to 28 U.S.C. § 1291 and exercise plenary review over the District Court’s order. See

Santiago v. Warminster Twp., 629 F.3d 121, 128 & n.4 (3d Cir. 2010). We will summarily

affirm the District Court’s judgment. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

      Because we primarily write for the parties, we need only recite the facts necessary for

our discussion. On August 13, 2012, Hill brought this civil rights action pursuant to 42 U.S.C.

§ 1983, alleging that her constitutional rights were violated when her visiting privileges were

suspended, and the mail she sent to her husband, who is incarcerated at the State Correctional

Institution at Houtzdale, was confiscated. Named as defendants are several prison officials, as

well of the Director of the Department of Correction’s Office of Special Investigations and

Intelligence. She seeks an injunction to restrain the Appellees from enforcing the visitation

ban, as well as compensatory and punitive damages.

      Prior to her civil rights complaint on June 19, 2012, Hill filed a similar action in the

Commonwealth Court of Pennsylvania against the Pennsylvania Department of Corrections

(“DOC”) alleging that the DOC terminated her visiting privileges in retaliation against her

complaints about the DOC’s treatment of her husband. That action is still pending in the

Commonwealth Court of Pennsylvania. As in the case here, Hill also seeks an injunction in the

Commonwealth Court restraining the DOC from enforcing the visitation ban.




                                               2
      In the instant action, the Appellees moved to dismiss Hill’s complaint on the ground

that the Younger abstention doctrine applied. The District Court agreed and on January 3,

2013, granted the motion to dismiss. Hill filed a timely appeal.

      The Younger abstention doctrine “reflects a strong federal policy against federal-court

interference with pending state judicial proceedings absent extraordinary circumstances.”

Gwynedd Properties, Inc. v. Lower Gwynedd Twp., 970 F.2d 1195, 1199 (3d Cir. 1992)

(internal quotation marks omitted). Under that doctrine, “federal courts must abstain in certain

circumstances from exercising jurisdiction over a claim where resolution of that claim would

interfere with an ongoing state proceeding.” Miller v. Mitchell, 598 F.3d 139, 145 (3d Cir.

2010). For the Younger abstention doctrine to apply, three conditions must be satisfied: (1)

state-court proceedings must be ongoing and judicial in nature; (2) the state-court proceedings

must implicate important state interests; and (3) those proceedings must afford an adequate

opportunity to raise federal claims. See Lazaridis v. Wehmer, 591 F.3d 666, 670 (3d Cir.

2010) (citing Addiction Specialists, 411 F.3d at 408). If all three prongs of the Younger

analysis are met, federal courts should abstain unless there is a showing of “bad faith,

harassment, or some other extraordinary circumstance that would make abstention

inappropriate.” Middlesex Cnty. Ethics Comm’n v. Garden State Bar Ass’n, 457 U.S. 423,

435 (1982).

      Here, Hill filed her action in the Commonwealth Court of Pennsylvania, alleging the

same facts she is alleging here, on June 19, 2012, nearly two months before she filed this

action. The action in the Commonwealth Court of Pennsylvania is still pending. Thus, the

first prong of the Younger test is met. The second prong of Younger is satisfied because Hill’s

                                               3
state case challenges the ability of the DOC to impose limitations on visitors who present a

safety and security threat. Courts have held that states have a compelling interest in the safety

and security of their prisons, including in the context of visitors to prisoners. See, e.g. Overton

v. Bazzetta, 539 U.S. 126 (2003) (holding that certain prison regulations involving visitation

did not violate prisoners’ rights to substantive due process, free association, or right to be free

from cruel and unusual punishment). Finally, the third prong of Younger is met because Hill

has raised First, Fourth, Eighth, and Fourteenth Amendment claims in her pending

Commonwealth Court petition, and she has provided no reason to suggest that the

Commonwealth Court will deny her an adequate opportunity to pursue her federal claims.

       For these reasons, the appeal presents no substantial question and we will summarily

affirm the District Court’s order. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.




                                                4